FIRST AMENDMENT TO
AGREEMENT FOR THE PURCHASE AND SALE OF REAL PROPERTY

This First Amendment to Agreement for the Purchase and Sale of Real Property
(this “Amendment”) is made and entered into this 27th day of May, 2010, between
CNL RETIREMENT DAS POCATELLO ID, LP, a Delaware limited partnership (“Seller”),
and GRUBB & ELLIS EQUITY ADVISORS, LLC, a Delaware limited liability company, or
its assignee (“Purchaser”).

A. Seller and Purchaser are parties to that certain Agreement for the Purchase
and Sale of Real Property dated April 27, 2010 (the “Agreement”).

B. Purchaser and Seller desire to amend the Agreement in accordance with the
terms and conditions hereinafter set forth.

C. For purposes hereof, all defined terms in the Amendment shall have the same
meanings herein as given such terms in the Agreement.

For and in consideration of the above premises, the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
parties hereto agree as follows:

1. Review of Updated Survey. Notwithstanding anything in the Agreement to the
contrary, Purchaser shall have until June 9, 2010 (regardless of when the
Updated Survey is actually received by Purchaser) to review the Updated Survey
and to deliver in writing to Seller such objections to the Updated Survey as
Purchaser may have to those matters set forth on the Updated Survey and not
disclosed in the Existing Survey and which materially and adversely affect the
use of the Property as a medical office building or which would materially and
adversely affect the financial viability of the Property. If no such written
objections are delivered by Purchaser to Seller within said period, the matters
shown on the Updated Survey shall be deemed to be approved by Purchaser. Seller
shall, at Seller’s sole cost and expense, prior to the Closing Date, satisfy any
objections with respect to which Purchaser delivered written notice in
accordance with the foregoing, and provide to Purchaser such endorsements to the
Title Commitment as are necessary to delete such matters objected to by
Purchaser. If Seller fails to cure such objections, Purchaser may elect as its
sole remedy to (a) terminate the Agreement with the Deposit plus interest being
returned to Purchaser, or (b) accept such title as Seller can deliver, with no
reduction in the Purchase Price other than with respect to Monetary Liens.

2. Limited Modification. Except as expressly modified above, the terms and
conditions of the Agreement shall remain in full force and effect, the terms of
which are hereby ratified and confirmed by Purchaser and Seller.

3. Counterparts. A facsimile or emailed PDF of a duly executed counterpart of
this Amendment shall be sufficient to evidence the binding agreement of the
terms of this Amendment; provided, however, any signatory to such facsimile or
emailed counterpart of this Amendment shall promptly thereafter deliver an
original executed counterpart copy of this Amendment to the other party to this
Amendment.

Purchaser and Seller have executed this Amendment as of the date set forth
above.

CNL RETIREMENT DAS POCATELLO ID, LP,
a Delaware limited partnership

By: CNL Retirement DAS Pocatello ID GP, LLC,
a Delaware limited liability company,
its sole general partner

By: The DASCO Companies, LLC,


a Florida limited liability company,

manager of sole general partner

By: /s/ Malcolm S. Sina
Name: Malcolm S. Sina
Title: Authorized Representative
Date: 4/23/2010




PURCHASER:

GRUBB & ELLIS EQUITY ADVISORS, LLC,


a Delaware limited liability company

By: /s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Executive Vice President


